 

FILED
September 12, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

ALAN HELD,

Defendant.

EASTERN DISTRICT OF CALIFORNIA

EASTERN DISTRICT OF
CALIFORNIA

DEPUTY CLERK

 

 

 

Case No. 2:19MJ00155-AC-1

)
)
)
) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
)
)
)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release ALAN HELD , Case No. _2:19MJ00155-AC-

1_, Charge _18USC § 2, 1343 .1349 & 1957_, from custody subject to the conditions contained in

the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

vY

Bail Posted in the Sum of $__

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on _September 12,2019 at 2:00 pm

 

Copy 2 - Court

By /s/ Allison Claire

Allison Claire
United States Magistrate Judge

 
